Exhibit 10.1

 

LOGO [g769142g0619021417182.jpg]

Confidential

June 13, 2019

Suketu Upadhyay

Dear Suketu:

It is a pleasure to offer you the position of Executive Vice President (EVP) and
Chief Financial Officer (CFO) of Zimmer Biomet Holdings, Inc. (Zimmer Biomet or
the Company) reporting to Bryan C. Hanson, President and Chief Executive
Officer. In this role, you will be paid an initial biweekly salary of
$25,961.54, which is $675,000 annualized. Your start date will be mutually
determined.

The Compensation and Management Development Committee of the Board of Directors
of Zimmer Biomet (Compensation Committee) has approved your compensation package
as Executive Vice President and CFO. We expect that this role will be designated
as a Section 16 Officer by the Board of Directors, as described more fully
below. The Board will take separate action to officially make that designation.

Annual Merit Adjustment

Zimmer Biomet’s annual merit review process involves base pay adjustments
consistent with job performance. Merit adjustments are based on performance
during the calendar year. You will be eligible for a merit increase beginning in
2020.

Executive Performance Incentive Plan (EPIP)

You will be eligible to participate in the 2019 EPIP upon your hire date. Your
target bonus incentive will be 90% of your eligible earnings (which will consist
primarily of base salary payments) for the year.

Your bonus payout under the EPIP will be based 90% on financial Corporate metric
group results and 10% on evaluated accomplishment of your individual goals and
objectives. The metrics include Consolidated Operating Earnings (30%),
Consolidated Revenue (35%), Consolidated Free Cash Flow (15%) and Adjusted
Earnings per Share (20%). Your 2019 bonus will be prorated for a partial year of
service based upon your start date by applying the earned bonus percentage to
your eligible Zimmer Biomet earnings for the year.

You must remain employed by Zimmer Biomet at the time of bonus payout to be
eligible to receive any bonus for the prior calendar year. Payout will occur
around March of the year following the year for which the bonus is paid.

2020 Long-Term Incentive (LTI) Plan Award

For 2020, your estimated LTI grant date fair value in this role will be
approximately $2,400,000.

Zimmer Biomet LTI Plan grants currently have two components:

 

  •  

Stock options and

 

  •  

Performance-based Restricted Stock Units (PRSUs).

 

LOGO [g769142dsp01.jpg]    Page 1 – June 13, 2019



--------------------------------------------------------------------------------

LOGO [g769142g0619021417182.jpg]

 

This LTI structure offers participants a diversified award of 50% stock options
and 50% PRSUs that can provide more consistent value than an award of stock
options alone. Further, we believe this structure helps the Company remain
competitive within the global labor market and creates a compelling and valuable
long-term incentive for participants. For 2019, there are two Company
performance metrics for the PRSUs, with payouts determined based 50% on Zimmer
Biomet’s relative total shareholder return (TSR) against the S&P 500 Health Care
Index constituents and 50% on Zimmer Biomet’s constant currency revenue growth.
The Compensation and Management Development Committee will review and determine
the financial metrics that will apply for the PRSU plan for the 2020 grant.

LTI grant values are based upon our compensation philosophy, which is reviewed
annually by the Compensation Committee and adjusted as warranted. We will
provide additional details and information on this PRSU design in or around
February 2020. After reviewing performance metrics, equity award types and value
mix to finalize terms of the 2020 annual grant, we will communicate Compensation
Committee determinations. Thereafter, applicable performance metrics, equity
award types and value mix will remain subject to annual review and approval by
the Compensation Committee.

We anticipate the grant date of the 2020 award will be in or around February
2020, subject to the Compensation Committee’s approval. Please keep in mind that
your job responsibilities, performance against your goals and objectives, the
overall financial results of the Company and peer group / market compensation
practices also impact LTI grant values each year.

Former Employer Bonus Forfeiture

Since you will forfeit eligibility to receive a bonus payment for this fiscal
year from your current employer due to your separation to accept this role with
Zimmer Biomet, we will pay you a one-time cash bonus forfeiture amount to
approximate your foregone bonus at your former company. We estimate your bonus
forfeiture at $260,000. Please provide the appropriate documentation to support
this amount as soon as you are able. Upon acceptance of the documentation and
your commencement of employment, we will process payment within 90 days of your
start date. This bonus forfeiture payment will not be included as income for
purposes of calculating any other bonus or determining compensation for any
benefit plan purposes, and will be subject to applicable tax withholdings. As a
condition of payment, you must agree by your signature below that you will repay
to Zimmer Biomet the entire gross amount paid to you if you voluntarily leave
employment or if your employment with Zimmer Biomet is terminated for cause
prior to the two-year anniversary of the date Zimmer Biomet makes this payment
to you.

Sign-On/Inducement and Make-Whole/Replacement Equity Grants

In connection with your commencement of employment, Zimmer Biomet will provide
you a one-time long-term incentive grant with a grant date fair value of
approximately $3,876,000. This will consist of (1) a sign-on/inducement equity
grant with a grant date fair value of approximately $500,000; and (2) a
make-whole/replacement equity grant with a grant date fair value of
approximately $3,376,000.

 

LOGO [g769142dsp01.jpg]    Page 2 – June 13, 2019



--------------------------------------------------------------------------------

LOGO [g769142g0619021417182.jpg]

 

  •  

The sign-on/inducement equity grant ($500,000 grant date fair value) will
consist of 100% PRSUs. The grant date will be your first business day of
employment with the Company. Performance will be measured by relative TSR over a
three-year performance period (beginning on the grant date of the award) versus
the TSR of S&P 500 Healthcare Index constituents (Index). We will use a
20-consecutive-trading-day average for the beginning and ending periods for both
the ZBH stock price and the Index. The performance scale is as follows: below
25th percentile performance = 0% payout, 25th percentile performance = 50%
payout, 50th percentile performance = target payout, 75th percentile performance
= 150% payout and 90th percentile performance or higher = 200% payout. For
performance between these percentiles, the payout is interpolated.

 

  •  

The make-whole/replacement equity grant of $3,376,000 will consist of 50% stock
options and 50% time-vested restricted stock units (RSUs) (based on the grant
date fair value of such awards). The grant date will be your first business day
of employment with the Company. The stock options will vest at the rate of 25%
per year over four years beginning on the first anniversary of the grant date,
assuming your continued employment with Zimmer Biomet, and will expire on the
tenth anniversary of the grant date. As with the stock option award, the grant
date for the RSUs will be your first business day of employment with the
Company. These RSUs will vest at the rate of 25% per year over four years
beginning on the first anniversary of the date of the grant, again assuming your
continued employment with Zimmer Biomet.

All equity awards (including the sign-on/inducement and make-whole/replacement
equity grants and the 2020 Long-Term Incentive Plan Award) are subject to the
terms and conditions of the 2009 Stock Incentive Plan, as amended from time to
time; award agreements; your execution of a non-disclosure, intellectual
property and restrictive covenant agreement in the form provided by the Company;
and your continued Company employment on applicable grant and vesting dates.

Former Employer Repayment Obligations

It is our understanding that upon your resignation you will owe your former
employer approximately $917,000 as repayment of a sign-on-bonus you received.
Please provide the appropriate documentation to support the amount owed to your
former employer. We will process payment within 90 days of your start date
subject to our receipt of this documentation in satisfactory form. After
reimbursement of this amount, you will be responsible for making this payment to
your former employer. This payment will not be included as income for purposes
of calculating any other bonus or determining compensation for any benefit plan
purposes, and will be subject to applicable tax withholdings. As a condition of
payment, you must agree by your signature below that you will repay to Zimmer
Biomet the entire gross amount paid to you if you voluntarily leave employment
or if your Zimmer Biomet employment is terminated for cause prior to the
two-year anniversary of the date Zimmer Biomet makes this payment to you.

 

LOGO [g769142dsp01.jpg]    Page 3 – June 13, 2019



--------------------------------------------------------------------------------

LOGO [g769142g0619021417182.jpg]

 

Miscellaneous Reimbursement of Former Employer

Since you will forfeit prior employer contributions to retirement accounts in
401(k) and Supplemental Executive Savings plans in the amount of $181,000, we
will process payment to you in this amount within 90 days of your start date.
This payment will not be included as income for purposes of calculating any
other bonus or determining compensation for any benefit plan purposes, and will
be subject to applicable tax withholdings. As a condition of payment, you must
agree by your signature below that you will repay to Zimmer Biomet the entire
gross amount paid to you if you voluntarily leave employment or if your Zimmer
Biomet employment is terminated for cause prior to the two-year anniversary of
the date Zimmer Biomet makes this payment to you.

U.S. Deferred Compensation Plan

You will be eligible to participate in the Zimmer Biomet Deferred Compensation
Plan in 2020.

The Deferred Compensation Plan offers:

 

  •  

Savings opportunities through voluntary deferrals and Company matching
contributions;

 

  •  

Pre-tax earnings to help your account grow faster; and

 

  •  

In-service distribution options to help you plan for future events.

Key features include:

 

  •  

The ability to defer up to 50% of your base salary and up to 95% of your annual
bonus.

 

  •  

Matching contributions of 100% of your contribution up to a maximum of 6% of
base salary and bonus, minus 401(k) matching contributions.

This plan is a nonqualified deferred compensation plan funded solely from the
Company’s general assets.

Change In Control (CIC) Severance Agreement

In your role, you will be offered a CIC Severance Agreement, subject to your
execution of the enclosed non-disclosure, intellectual property and restrictive
covenant agreement. The CIC Severance Agreement would provide you an enhanced
severance benefit opportunity for a period of time following a change in control
of Zimmer Biomet should your employment be terminated by the Company without
cause or by you for good reason, both as defined in the agreement. Once you
return the enclosed non-disclosure, intellectual property and restrictive
covenant agreement, we will prepare the CIC Severance Agreement along with a
cover memo outlining the benefits under the agreement. Your continued
eligibility for potential CIC severance benefits in the event of a change in
control would be in accordance with the terms of the agreement.

Executive Severance Plan

In your role, you will be eligible to participate in our Executive Severance
Plan. As an eligible Leadership Team member, in the event of your involuntary
separation from employment without cause as defined under the plan, your
severance benefit offer would include the sum of your final base salary and
final target bonus, plus 12 months of COBRA premium subsidy (medical and dental)
based on your coverage in effect immediately prior to your separation. Payment
would be made in lump-sum form, less applicable tax withholdings, subject to
your entering into a general release in the form provided by the Company. There
would be no duplication of benefits provided under the CIC Severance Agreement
or otherwise. Your continued eligibility for participation in this plan will be
in accordance with the terms of the plan as defined and administered by the
Company.

 

LOGO [g769142dsp01.jpg]    Page 4 – June 13, 2019



--------------------------------------------------------------------------------

LOGO [g769142g0619021417182.jpg]

 

One-Time Commuting Allowance

Since you will commute from your home to our Connecticut office, we will provide
you a one-time commuting allowance of $252,000. You will be responsible for all
expenses associated with commuting from your home to our Connecticut office. We
will process this payment within 90 days of your start date. This payment will
not be included as income for purposes of calculating any other bonus or
determining compensation for any benefit plan purposes, and will be subject to
applicable tax withholdings. As a condition of payment, you must agree by your
signature below that you will repay to Zimmer Biomet the entire gross amount
paid to you if you voluntarily leave employment or if your Zimmer Biomet
employment is terminated for cause prior to the two-year anniversary of the date
Zimmer Biomet makes this payment to you.

Relocation Assistance

We anticipate your relocation to the Connecticut area in approximately three
years. Zimmer Biomet will assist you with your relocation to the Connecticut
area by paying for reasonable moving expenses in accordance with our Relocation
Policy for executives at the level of the role we are offering you. Given the
one-time commuting allowance described above, this relocation assistance will be
limited to the cost of moving your household goods and costs associated with
your home sale and purchase. Please advise us when you want to begin the
relocation process.

Executive Officer (Section 16)

We expect that you will be designated by the Board of Directors as an “officer”
of Zimmer Biomet for purposes of Rule 16a-1(f) and as an “executive officer” for
purposes of Rule 3b-7 under the Securities Exchange Act of 1934, as amended.

As an executive officer, you will be subject to stock ownership guidelines
established by the Board of Directors in order to align the interests of
executive officers more closely with those of stockholders. The guidelines will
require you to own shares with a value equal to at least three times your base
salary. You will have up to five years to achieve the required level of stock
ownership. Further, every executive officer must obtain clearance prior to
selling any shares of Company common stock, in part to ensure that all officers
remain in compliance with the stock ownership guidelines. This stock ownership
guidelines are subject to annual review by the Compensation Committee.

Section 409A

To the extent that any payments or benefits described in this letter are deemed
to be subject to Section 409A of the Internal Revenue Code, this letter will be
interpreted in accordance with Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder in order to
(a) preserve the intended tax treatment of the benefits provided with respect to
such payments and (b) comply with the requirements of Section 409A. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A. Nothing
in this letter shall be construed as a guarantee by the Company of any
particular tax effect. The Company shall not be liable to you for any tax,
penalty, or interest imposed on any amount paid or payable hereunder by reason
of Section 409A, or for reporting in good faith any payment made under this
letter as an amount includible in gross income under Section 409A.

 

LOGO [g769142dsp01.jpg]    Page 5 – June 13, 2019



--------------------------------------------------------------------------------

LOGO [g769142g0619021417182.jpg]

 

Contractual Obligations

Zimmer Biomet takes its employees’ obligations to former employers very
seriously. We respect and honor all enforceable obligations. We understand that
you are a party to an Employee Confidential Information and Noncompetition
Agreement (the “Other Employer Agreement”) with Bristol-Myers Squibb (the “Other
Employer”). Zimmer Biomet requires that you comply fully with any enforceable
non-competition, customer and/or employee non-solicitation, and non-disclosure
obligations you have to any third party, including the Other Employer.

Zimmer Biomet requires you to refrain from using or sharing any other
organization’s confidential information with anyone at Zimmer Biomet. In
performing your job responsibilities for Zimmer Biomet, you must not use or
disclose to anyone at Zimmer Biomet such information. Before your first day of
employment with Zimmer Biomet you must return all Other Employer property and
confidential and trade secret information, whether in paper or electronic form,
to the Other Employer or delete or dispose of it in accordance with the Other
Employer’s direction. Should you later find any Other Employer confidential or
trade secret information that you inadvertently failed to return, delete or
dispose of before beginning work with Zimmer Biomet, you must immediately alert
an appropriate representative of the Other Employer for direction on how to
return, delete or dispose of that information and notify a Zimmer Biomet Legal
team member that you have done so, without disclosing any of the actual
confidential or trade secret information.

To the extent your Other Employer Agreement is enforceable, it imposes certain
restrictions on you for a period of time after terminating your relationship
with the Other Employer. In accepting the position Zimmer Biomet has offered
you, you are representing and warranting to Zimmer Biomet that you can do so
without violating any enforceable provisions of the Other Employer Agreement.
Please notify us promptly should the Other Employer express any objections to
your employment with Zimmer Biomet as inconsistent with terms of the Other
Employer Agreement, so that we may assist you in addressing any concerns. If you
have questions at any time regarding compliance with the Other Employer
Agreement, you should promptly seek guidance from an appropriate member of
Zimmer Biomet’s Legal Department.

Benefits

Zimmer Biomet provides a wide range of compelling and competitive benefits, with
many of the benefits effective on your first day of active employment. Once you
begin employment, you will receive an enrollment package from Zimmer Biomet
Benefits Services (“ZBS”), Zimmer Biomet’s group benefits services
administrator, regarding your medical, dental, and other group benefits. In
addition, you will receive an enrollment package for our 401(k) plan, the Zimmer
Biomet Holdings, Inc. Savings and Investment Program, from Fidelity, our 401(k)
services administrator. If you do not receive these mailings within two weeks of
your hire date, please contact ZBS at 1-877-588-0933 or Fidelity at
1-800-835-5095. You must enroll in the various medical plans within 31 calendar
days of your start date.

You are eligible for four weeks of vacation per calendar year, with the
opportunity to earn additional weeks of vacation based on years of service. See
our holiday and vacation policy for additional details.

 

LOGO [g769142dsp01.jpg]    Page 6 – June 13, 2019



--------------------------------------------------------------------------------

LOGO [g769142g0619021417182.jpg]

 

Conditions of Offer

As a condition of and in consideration for employment with Zimmer Biomet, you
must accept and sign the enclosed non-disclosure, intellectual property and
restrictive covenant agreement. Our offer of employment is also contingent upon
receipt of satisfactory background check and drug screen results, subject to
Zimmer Biomet’s policies. After you have accepted this offer, you will be
contacted to schedule the time and location of the drug screen. Zimmer Biomet
considers the result to be an employment record and, while Zimmer Biomet
maintains the confidentiality of this record, it is not considered protected
health information under HIPAA privacy rules.

Conflicts of Interest Policy and Reporting Requirements

Prior to commencing employment you must, in accordance with the Company’s
Conflicts of Interest Policy and based on the nature and level of the role you
will assume, disclose any Close Personal Relationship you have with any Company
employee. You must also disclose to Human Resources any such Close Personal
Relationship with a leased staff person assigned to work for Zimmer Biomet or
with a Zimmer Biomet contractor.

You must also disclose any Close Personal Relationship or other potential
conflict (e.g., a non-Zimmer Biomet business relationship) that you have with
any Healthcare Professionals or other Public Officials, or any other potential
conflicts (e.g., ownership or investment in a Zimmer Biomet supplier or business
partner) that might interfere or appear to interfere with your employment with
Zimmer Biomet. Human Resources and/or Compliance will determine whether the
disclosed relationship poses an actual or potential conflict of interest, and if
so, what will be done to address the conflict.

For purposes of this policy, a “Close Personal Relationship” is defined as a
parent, sibling, child, grandparent, or grandchild, whether by birth or
adoption; a similar step- and half- relative or in-law; a spouse or domestic
partner; or an individual with whom the Team Member is involved in a romantic
and/or sexual relationship. Additionally, for purposes of this policy, a
“Healthcare Professional” is defined as an individual, entity, or employee of
such entity, within the continuum of care of a patient, which may purchase,
lease, recommend, use, prescribe, or arrange for the purchase or lease of Zimmer
Biomet products and services. For purposes of this policy, a Public Official is
defined as any officer, agent, or employee or any person acting for or on behalf
of: (1) a government, including any legislative, administrative, or judiciary
branch of such government; (2) any department, agency, or instrumentality of a
government, including wholly or majority state-owned or controlled enterprises;
(3) any public international organization, such as the United Nations or World
Health Organization; (4) a political party (including the political party
itself); or (5) any candidate for political office.

General Information and Additional Enclosures

Zimmer Biomet is a federal contractor subject to Section 503 of the
Rehabilitation Act of 1973 and as such, we are required to extend to applicants
post-offer invitations to identify themselves as individuals with disabilities
or as disabled veterans, Vietnam-era veterans, or recently-separated veterans.
Providing this information is voluntary, and any information provided in
response to this invitation will be kept confidential in accordance with the
law. Failure or refusal to provide this information will not have an adverse
effect on your employment. This information will be used only for legal
purposes.

 

LOGO [g769142dsp01.jpg]    Page 7 – June 13, 2019



--------------------------------------------------------------------------------

LOGO [g769142g0619021417182.jpg]

 

The Immigration Reform and Control Act of 1986 requires that employers verify
the legal status of all individuals beginning employment. This verification
process is accomplished by reviewing certain types of documents to establish
identity and legal authorization to work in the United States. Enclosed is Form
I-9, which lists the documents you may provide for verification of employment
eligibility and for proof of birth date. Please review this list and be prepared
to provide the applicable original document(s) after you accept this employment
offer and no later than the third day of your employment.

Please note that all benefits are subject to the terms and conditions of the
plan document or insurance policy, as amended from time to time. If there is any
discrepancy between this letter and the plan documents, the plan documents will
govern. While Zimmer Biomet intends to continue benefits referenced in this
offer, we reserve the right to change or discontinue them at any time for any
reason.

This letter does not create or constitute a contract of employment between you
and Zimmer Biomet. Employment with Zimmer Biomet is “at will,” which means that
either you or Zimmer Biomet may terminate the employment relationship at any
time for any reason, with or without cause or notice.

We are very excited to have you join us and are looking forward to receiving
your signed offer letter. We believe you will make a valuable contribution and
find your career with Zimmer Biomet challenging and rewarding.

CONFIRMATION OF ACCEPTANCE

Please indicate your acceptance of this offer by signing below and returning the
signed letter to me by Tuesday, June 18, 2019. At the same time, please also
return your signed non-disclosure, intellectual property and restrictive
covenant agreement.

This written offer voids and supersedes any previous written or oral employment
offers.

Sincerely,

/s/ Pamela S. Puryear

Pamela S. Puryear

Senior Vice President, Chief Human Resources Officer

Accepted:

 

/s/ Suketu Upadhyay

     

        June 17, 2019

Suketu Upadhyay       Date

Enclosure: Non-disclosure, intellectual property and restrictive covenant
agreement

 

LOGO [g769142dsp01.jpg]    Page 8 – June 13, 2019